Citation Nr: 0206590	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  01-03 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected status post left total knee replacement, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1958 to 
December 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2000, a 
statement of the case was issued in January 2001, and a 
substantive appeal was received in April 2001.  The veteran 
testified at a Board videoconference hearing in March 2002.  

In November 2001, a letter was received from the veteran with 
attached medical records.  The veteran referenced right knee 
problems related to favoring his left knee, and one medical 
examiner referred to low back problems being aggravated due 
to changes in gait due to knee problems (which knee was not 
specified).  These matters are hereby referred to the RO for 
clarification as to whether new claims are being raised and 
for any necessary action. 


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
service-connected status post left total knee replacement 
more nearly approximates residuals consisting of severe 
painful motion or weakness. 



CONCLUSION OF LAW

The criteria for entitlement to a 60 percent disability 
evaluation for the veteran's service-connected status post 
left total knee replacement have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 5055 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA and private medical records 
and the report of a VA examination and as well as 
correspondence and testimony from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for status post left total 
knee replacement.  The discussions in the rating decision and 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

The evidence of record indicates that the veteran underwent a 
left total knee arthroplasty in May 1999.  He reported 
experiencing increased pain after the procedure.  

In May 2000, the veteran reported that his major residual 
symptom from his total knee replacement was a constant dull 
pain which was described as being similar to a tooth ache.  
He reported episodes of locking in the knee.  Physical 
examination revealed a range of motion of near full extension 
to 115 degrees of flexion.  The impression at that time was 
status post left total knee arthroplasty with residual 
symptoms of pain and quite good functional results.  

The veteran submitted his claim of entitlement to service 
connection for an increased rating for his left knee 
disability in June 2000.  

On VA examination in July 2000, the veteran complained that 
his left knee would give out on him.  He indicated that he 
had experienced increased pain in his left knee since a total 
knee replacement in May 1999.  He also experienced a burning 
pain after prolonged sitting or standing.  The pain was 
increased with prolonged weight bearing.  Physical 
examination revealed that the ligaments were intact without 
laxity.  The range of motion was full extension and 85 
degrees of flexion without pain or radiculopathy.  The 
diagnosis was degenerative joint disease status post left 
total knee replacement in March 1999.  The examiner opined 
that when functional loss due to pain on use or during flares 
is taken into account the veteran would experience a 15% 
decrease in exertion, strength, stability, speed, 
coordination and endurance.  

In August 2000, the veteran complained of a significant 
amount of pain in his left knee.  A physician noted that the 
veteran had a clearly decreased range of motion.  

In February 2001, the veteran reported that his knee 
symptomatology was intermittent with some days being totally 
asymptomatic and other days being painful.  The range of 
motion was determined to be near full extension to 115 
degrees of flexion.  The impression was painful left total 
knee arthroplasty of an uncertain etiology.   

In March 2001, the veteran reported that he had experienced 
constant pain, including pain at rest, in his left knee since 
a total knee replacement.  The knee would occasionally give 
out secondary to discomfort.  The veteran reported that, 
overall, he had more pain in his knee after his total knee 
replacement.  Physical examination revealed no instability in 
the knee.  The range of motion was 5 degrees short of full 
extension and 110 degrees of flexion.  The impression was 
residual pain from a left total knee arthroplasty of an 
unknown etiology.  The examiner noted that he could find no 
mechanical reason for the veteran's knee pain but infection 
and loosening had been ruled out.  

In April 2001 correspondence, the veteran indicated that he 
had pain in his left knee ranging from mild to severe.  He 
indicated that his knee would give out and would also lock up 
if he was stationary for too long.  

In July 2001, it was noted that the veteran had chronic pain 
in his knee which would keep him up at night.  X-rays and a 
bone scan did not reveal any problems.  The impression was 
total left knee dual patellar prosthesis without evidence of 
loosening.  

In September 2001, the veteran reported that he experienced 
intermittent, poorly localized knee pain ever since his total 
knee replacement.  The assessment was persistently painful 
left total knee arthroplasty.  A separate clinical record 
dated the same month includes the notation that the veteran 
was experiencing daily left knee pain.  The pain was 
described as being 3/10.  Physical examination revealed a 
full range of motion.  

In March 2002, a private physician reported that he had been 
treating the veteran for 4 years.  It was noted that the 
veteran had "very severe" knee pain which was reported to 
be chronic.  

The veteran testified at a video conference before the 
undersigned Member of the Board in March 2002 that he had 
pain in his knee almost 100% of the time.  The average level 
of pain was reported to be a 4 to 5 out of 10 with frequent 
periods of increased pain.  The veteran indicated that the 
pain would cause him to wake in the middle of the night.  His 
knee would give out on him while walking.  He had problems 
with standing for prolonged periods and his knee would 
stiffen up if it was not frequently moved.  He testified that 
doctors were unable to determine the cause of the knee pain.  
Motion of the knee was described as painful almost all the 
time.  The veteran stated that he also experienced weakness 
in the left knee, when his knee would give out on steps.  He 
used a cane but did not use a knee brace.  He indicated that 
his knee would stiffen at times but would not actually lock 
up.  He again testified that the knee pain was a 5 on a scale 
of 1 to 10.  

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected status post left total knee 
replacement warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected status post left total knee 
replacement has been rated by the RO under the provisions of 
Diagnostic Code 5055.  Prosthetic replacement of a knee joint 
is assigned a 100 percent rating for one year following 
implantation of the prosthesis.  Thereafter, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is assigned.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, the knee is rated by analogy to 
diagnostic codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent assigned.  38 C.F.R. § 4.71a, Diagnostic code 
5055.  

There is no question that the veteran continues to suffer 
persistent left knee pain.  Numerous medical records support 
such a finding.  Moreover, the veteran has testified to 
continual pain which he estimated to be at about 5 on a scale 
of ten with frequent increases in pain due to prolonged use, 
especially standing.  The Board had the opportunity to 
observe the veteran at the March 2002 hearing and found the 
veteran to be credible.  

The problem appears to be in arriving at a determination as 
to whether the pain is severe so as to warrant a 60 percent 
rating under Code 5055, or of a lesser degree so as to 
warrant continuation of the current 30 percent evaluation.  
In a number of medical records, the veteran reported to 
medical examiners that that the pain was moderate to severe 
in nature and of a intermittent type.  Other medical reports 
reflect that the veteran reported continuous pain which 
became severe with prolonged use.  The most recent item of 
evidence is a March 2002 letter from a private physician who 
has treated the veteran for several years.  This examiner 
described the veteran's left knee pain as very severe.  

The Board notes that the criteria for a 60 percent rating 
under Code 5055 call for chronic residuals consisting of 
severe painful motion or weakness.  With regard to motion, 
severe painful motion has not clearly been demonstrated on 
medical examination.  While range of motion testing does 
elicit some pain, it appears that there is pain present even 
at rest, and the evidence suggests that this pain increases 
in severity on use.  However, the provisions of Code 5055 
appear to be the most applicable rating criteria.  There is 
no evidence of ankylosis, or recurrent subluxation or lateral 
instability to warrant application of Codes 5256 or 5257.  
Moreover, while there is some demonstrated loss of flexion 
and extension, the reported degree of loss of these motions 
would not warrant a rating in excess of the current 30 
percent under Codes 5260 or 5261.

After reviewing the medical evidence and giving weight to the 
veteran's sworn testimony, the Board finds that there is a 
state of equipoise of the positive evidence with the negative 
evidence on the question of whether the disability picture 
more nearly approximates the criteria for a 60 percent raging 
under Code 5055.  In such a case, the Board is bound to 
resolve the question in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Accordingly, a 60 percent 
rating is warranted.  As it has been more than a year since 
replacement of the left knee joint, there is no basis for a 
rating in excess of 60 percent under Code 5055.  No other 
applicable diagnostic codes allow for a rating in excess of 
60 percent.  


ORDER

Entitlement to a disability rating of 60 percent for status 
post left total knee replacement is warranted.  To this 
extent, the appeal is granted. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

